—Order, Supreme Court, New York County (Lorraine Miller, J.), entered June 1, 1994, which denied defendants’ motion to extend their time to answer, unanimously affirmed, with costs.
*167Defendants have utterly failed to offer a reasonable excuse for their failure to answer plaintiffs’ complaint. Defendants waited almost two months after its time to answer had expired and after there had been entry of a default judgment against them before they made their first appearance in this action. Prior thereto, defendant did not even mail the acknowledgment form back to plaintiff. Further, appellants failed to demonstrate merit to the defense of the action. Concur—Ellerin, J. P., Wallach, Nardelli and Williams, JJ.